Citation Nr: 1819932	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to December 13, 2010 for a 20 percent rating for lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.   

During the November 2016 hearing, the Veteran indicated his disagreement with the 20 percent rating assigned for his lumbosacral spine disability and was seeking a rating in excess of 20 percent, to include a total disability rating based on individual unemployability (TDIU).  The record shows that the Veteran specifically limited his appeal to the issue of entitlement to an earlier effective date on his VA Form 9 by stating that he "concurs with the exam/rating results," but is "questioning the Retro pay for the back. . . ."  See May 2013 Substantive Appeal.  Thus, the effective date issue is the only issue addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2011 Notice of Disagreement, the Veteran alleged CUE in the January 2008 rating decision assigning a noncompensable rating for his lumbosacral spine disability.  To date, the RO has not considered whether the January 2008 rating decision contained CUE as the Veteran contends.  The Veteran's CUE claim is inextricably intertwined with the claim of entitlement to an earlier effective date for the assignment of a 20 percent rating for his lumbosacral spine disability because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Consequently, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of clear and unmistakable error in the January 2008 rating decision assigning a noncompensable rating for the Veteran's service-connected lumbosacral spine disability.  Then readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

